NOT FOR PUBLICATION                          FILED
                      UNITED STATES COURT OF APPEALS                       APR 15 2015
                                                                       MOLLY C. DWYER, CLERK
                                                                        U.S. COURT OF APPEALS
                             FOR THE NINTH CIRCUIT


 UNITED STATES OF AMERICA,                         No. 14-30199

              Plaintiff - Appellee,                D.C. No. 6:09-cr-00003-CCL

    v.
                                                   MEMORANDUM*
 CODY INGRAHAM,

              Defendant - Appellant.

                     Appeal from the United States District Court
                             for the District of Montana
                     Charles C. Lovell, District Judge, Presiding

                               Submitted April 7, 2015**

Before:        FISHER, TALLMAN, and NGUYEN, Circuit Judges.

         Cody Ingraham appeals from the district court’s judgment and challenges

the 24-month sentence imposed upon revocation of supervised release. We have

jurisdiction under 28 U.S.C. § 1291, and we affirm.

         Ingraham contends that his sentence is substantively unreasonable in light of

         *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
         **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
his history of substance abuse and request for substance abuse treatment. The

district court did not abuse its discretion in imposing Ingraham’s sentence. See

Gall v. United States, 552 U.S. 38, 51 (2007). The sentence is substantively

reasonable in light of the 18 U.S.C. § 3583(e) sentencing factors and the totality of

the circumstances, including Ingraham’s history of violating supervised release and

the need to protect the public. See Gall, 552 U.S. at 51.

      AFFIRMED.




                                          2                                   14-30199